 

Exhibit 10.1

 

SETTLEMENT agreement

 

This Settlement Agreement (this “Agreement”) dated as of October 21, 2016 (the
“Effective Date”) is made by and between by Net Element Inc., a Delaware
corporation (the “Guarantor”), and Maglenta Enterprises Inc., a company
incorporated and existing in the Republic of Seychelles (“Maglenta”) and
Champfremont Holding Ltd., a company incorporated and existing in the Republic
of Seychelles (“Champfremont” together with Maglenta are collectively, the
“Sellers”) (the “Sellers” and Guarantor are, collectively, the “Parties”).

 

WHEREAS, the Sellers entered into that certain Acquisition Agreement, dated as
of May 20, 2015 (the “Acquisition Agreement”), with ТOT Group Russia LLC, a
limited liability company organized and existing under the laws of the Russian
Federation and TOT Group Europe Ltd., a company organized and existing under the
laws of England and Wales (each individually, a “Purchaser” and, collectively,
the "Purchasers"), and certain "Target Companies" (as defined in the Acquisition
Agreement), pursuant to which the Purchasers agreed to purchase from the Sellers
and the Sellers agreed to sell to the Purchasers, subject to certain terms and
conditions, 100% of the issued and outstanding ownership interests of each of
the Target Companies. Capitalized terms not otherwise defined in the body of
this Agreement shall have the meanings ascribed to such terms in the Acquisition
Agreement; and

 

WHEREAS, the pursuant to Section 2.8 of the Acquisition Agreement, Purchasers
had an obligation to pay Sellers the Difference with respect to the
Consideration Shares issued for the first Installment; and

 

WHEREAS, pursuant to that certain Guaranty between Sellers and Guarantor
referenced in Section 5.1.4 of the Acquisition Agreement (the “Guaranty”) should
Purchasers fail to pay the Difference, Guarantor had an obligation to pay same;
and

 

WHEREAS, the Purchasers failed to pay the Difference and Guarantor has agreed to
pay the Difference in installments rather than in one payment and Sellers have
agreed to accept same as further provided herein.

 

NOW THEREFORE, based upon the foregoing and in consideration of the mutual
promises contained herein, the Parties agree as follows:

 

 

 

 

1.Difference Calculation.

 

The Parties agree that the Difference due to Sellers with respect to the
Consideration Shares for the first Installment is Two Million Two Hundred and
Eighty Eight Thousand Six Hundred and Sixty Seven ($2,288,667) Dollars. The
Parties also agree that such sum has been accumulating interest at a rate of ten
(10%) percent per annum since it was due on May 20, 2016 and any outstanding
principal of the Difference will accumulate interest at a rate of ten (10%)
percent per annum until paid in full. Sellers’ counsel, Reznick Law, PLLC is
authorised to receive for and on behalf of the Sellers any and all payments
under this Agreement. The receipt of funds by Sellers’ counsel, Reznick Law,
PLLC shall be a complete discharge to Guarantor, each Purchaser and their
respective affiliates, employees, officers, directors, agents, successors and
assigns, who shall not be obliged to enquire as to the distribution of such
funds.

 

2.Payment by Guarantor.

 

a. Guarantor has prior to the Effective Date wired Four Hundred Thousand
($400,000) Dollars to the trust account of Sellers’ counsel, Reznick Law, PLLC,
(being the account designated by the Sellers) to be held by Reznick Law, PLLC
solely for the benefit of Guarantor. Guarantor hereby directs Reznick Law, PLLC
to release same as a partial payment of the Difference under this Agreement.
Such sum shall be first applied to pay any past due and accumulated interest and
the remainder shall be applied to reduce the Difference principal due.

 

b. On the three week anniversary of the Effective Date (“First Pay Date”)
Guarantor shall wire Fifty Thousand ($50,000) Dollars to the below Sellers’
counsel trust account, Reznick Law, PLLC as a further partial payment of the
principal of the Difference:

 

  PAY TO: First Republic Bank     111 Pine Street     San Francisco, CA 94111  
      CLIENT ACCOUNT NAME: Reznick Law, PLLC   CLIENT ACCOUNT NUMBER:
80003341559   ABA 321081669   REFERENCE: Maglenta/ Champfremont

 

 2 

 

 

c. On each of the one month anniversaries of the First Pay Date for three months
the Guarantor shall pay the Sellers Fifty Thousand ($50,000) Dollars, to be
applied to reduce the principal of the Difference, for a total of One Hundred
and Fifty Thousand ($150,000) Dollars.

 

d. Notwithstanding the above payments, on each three month anniversary of the
Effective Date, Guarantor shall pay Sellers all interest that has accumulated
and has not been paid with respect to the Difference.

 

e. On Monday, May 22, 2017 the balance of the Difference together with any and
all interest due thereon shall be due and paid by Guarantor to Sellers TIME
BEING OF THE ESSENCE.

 

f. If any payment, other than the final payment on May 22, 2017 which is due on
such date, is past due for more than five (5) business days, among other
remedies available to the Sellers in law and equity, the Sellers may declare the
entire unpaid amount of principal of the Difference and accrued but unpaid
interest thereon under this Agreement to be immediately due and payable. The
Sellers may also at the expiration of the said five (5) business day period file
the Confession of Judgement, attached hereto and made a part hereof as Exhibit A
(the “Confession”) with a court of competent jurisdiction. In furtherance of the
provisions of this Section 2.f., Guarantor irrevocably appoints the Sellers, as
its agent and attorney-in-fact (with full power of substitution) to fill in the
blanks in the Confession and to insert the actual undisputed unpaid amount of
principal of the Difference and accrued but unpaid interest thereon, and take
all actions necessary or desirable to effectuate the filing of same with a court
of competent jurisdiction and in order to collect on such debt.

 

g. Guarantor shall have the right to prepay the indebtedness evidenced by this
Agreement, in whole, without penalty at any time upon no less than five (5)
business days prior written notice to Sellers.

 

 3 

 

 

h. Any payment made by the Guarantor hereunder shall be allocated between the
Sellers in the following manner: 90% to Maglenta and 10% to Champfremont.
Notwithstanding the foregoing, Guarantor’s payment obligations to the Sellers
with respect to the first Installment and the Difference shall be deemed fully
satisfied once the full amount of each required payment has been made pursuant
to terms referenced herein.

 

i. For clarity, a spreadsheet is attached as Exhibit B showing amounts and
timing for payments assuming timely payment of all amounts due hereunder.

 

j. Guarantor hereby agrees to pay any and all reasonable attorneys’ fees and
disbursements (and all other court costs or expenses of legal proceedings) which
Sellers may incur or pay out by reason of, or in connection with, and incidental
to, the enforcement of this Agreement in the event of a default by Guarantor.

 

h. At any time there remains a balance due with respect to the Difference
hereunder, Sellers may convert (“Conversion”) such outstanding principal and
interest, or any part thereof, into such number of fully paid and non-assessable
restricted shares (issuable subject to applicable exemption from registration
under the federal and state securities laws and subject to piggy-back
registration rights if Guarantor files after the Effective Date any registration
statements on Form S-1 or Form S-3 (in each case subject to applicable
limitations in such forms)) of Common Stock of Guarantor as determined in
accordance with the following formula, rounded down to the nearest whole share:

 

Balance of interest and principal due under this Agreement

 

PPS

 

where “PPS” equals the consolidated closing bid price for the Common Stock of
Guarantor on the Principal Market as reported by the Principal Market per share
on the day immediately preceding the day of Conversion. “Principal Market” means
the Nasdaq Capital Market; provided however, that in the event the Guarantor’s
Common Stock is ever listed or traded on the New York Stock Exchange, the NYSE
MKT, the Nasdaq Global Select Market, the Nasdaq Global Market, the OTC Bulletin
Board or either of the OTCQB marketplace or the OTCQX marketplace of the OTC
Markets Group, then the “Principal Market” shall mean such other market or
exchange on which the Company’s Common Stock is then listed or traded.

 

 4 

 

 

Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, the total number of shares of Common Stock of
Guarantor that may be issued under this Agreement, shall be limited to 3,011,108
shares of Common Stock of Guarantor (the “Exchange Cap”), which equals 19.99% of
the Company’s outstanding shares of Common Stock as of the date hereof, unless
stockholder approval is obtained to issue more than such 19.99%. The Exchange
Cap shall be appropriately adjusted for any stock dividend, stock split, reverse
stock split or similar transaction. The foregoing limitation shall not apply if
such stockholder approval has not been obtained. Notwithstanding the foregoing,
Guarantor shall not be required or permitted to issue any shares of Guarantor’s
Common Stock if such issuance would violate the rules or regulations of the
Principal Market.

 

3.Representations and Warranties.

 

The Parties represent and warrant that each party has all the requisite legal
rights and authority necessary to enter into and execute this Agreement and to
legally bind the Parties to the terms and conditions set forth herein.

 

4.Notices.

 

All documents, notices, requests, demands and other communications that are
required or permitted to be delivered or given under this Agreement shall be in
writing and shall be deemed to have been duly delivered or given upon (i) the
delivery thereof, if delivered personally or sent by facsimile, e-mail or (ii)
the mailing thereof if sent by overnight courier, such as FedEx or

 

DHL:

 

If to Guarantor:

 

Net Element, Inc.
3363 NE 163rd Street, Suite 705
North Miami Beach, Florida 33160
Attention: Chief Legal Officer
E-mail: swolberg@netelement.com

 

 5 

 

 

If to Sellers:

 

Maglenta Enterprises Inc. & Champfremont Holding Ltd.
c/o Reznick Law, PLLC
900 Third Avenue, 17th floor
New York, NY 10022

 

With a copy to:
REZNICK LAW, PLLC
900 Third Avenue, 17th Floor
New York, NY 10022
Attention: Felix Reznick
E-mail: freznick@reznicklaw.com

 

5.Miscellaneous.

 

This Agreement memorializes the entire agreement between the Parties on the
matters enumerated herein only and expressly supersedes any prior or
contemporaneous understandings, representations, or drafts, oral or written,
concerning this subject matter that may exist or may have existed.

 

The Parties represent that they have relied exclusively on the promises and
representations set forth in this Agreement and upon no other promises or
representations in determining to execute this Agreement. The Parties further
agree that this Agreement shall not subsequently be modified except by written
instrument signed by the Parties or their authorized representatives or
attorneys.

 

This Agreement shall be governed by the laws of the State of New York without
reference to the principles of conflicts of law. Each party hereby irrevocably
submits to the jurisdiction of the courts of the State of New York, sitting in
New York County, and the courts of the United States for the Southern District
of New York. Each party irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in any such court, any claim that
any such suit, action or proceeding brought in such a court has been brought in
an inconvenient forum and the right to object, with respect to any such suit,
action or proceeding brought in any such court, that such court does not have
jurisdiction over such party. In any such suit, action or proceeding, each party
waives, to the fullest extent it may effectively do so, personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail, addressed to such party at its address as
set forth in the preamble hereinabove.

 

 6 

 

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns. If any term or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the terms and provisions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term or provision. This Agreement cannot be amended
orally, or by any course of conduct or dealing, but only by a written agreement
signed by the party to be charged therewith.

 

The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as or be construed to be a waiver of any subsequent
breach.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument. This
Agreement may be executed via facsimile with an original signature thereafter
furnished, provided however that neither party may avoid any obligation
hereunder by failing to provide such original signature.

 

[No Further Text]

 

 7 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date set forth in the first paragraph hereof.

 

SELLERS:

 

MAGLENTA ENTERPRISES INC.

 

By:   /s/ Evaline Sophie Joubert   Name: Evaline Sophie Joubert   Title:
Director       CHAMPFREMONT HOLDING LTD.         By: /s/ Nicos Hadjinicolaou  
Name: Nicos Hadjinicolaou   Title: Director       GUARANTOR:       NET ELEMENT,
INC.         By: /s/  Steven Wolberg   Name: Steven Wolberg   Title:  Chief
Legal Officer       ACCEPTED AND AGREED TO BY PURCHASERS:       TOT Group Russia
LLC         By: /s/  Konstantin Leonidovich Zaripov   Name: Konstantin
Leonidovich Zaripov   Title: General Director       TOT Group Europe Ltd.      
  By: /s/  Konstantin Zaripov   Name: Konstantin Zaripov   Title: Company
Director  

 

 8 

 

 

EXHIBIT A

 

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

____________________________________________X

Maglenta Enterprises Inc., and Champfremont Holding Ltd.

 

Plaintiffs,

 

  Index No.     -against-     AFFIDAVIT OF   CONFESSION OF   JUDGMENT Net
Element Inc.  

 

Defendant.

____________________________________________X

STATE OF NEW YORK)

:ss.:

COUNTY OF NEW YORK)

 

____________________, being duly sworn, deposes and says that deponent is the
principal and authorized signatory of the Defendant corporation herein.

 

The Defendant hereby confesses judgment herein and authorizes entry thereof
against Defendant in the sum of $___________________ and together payments of
interest due less any payments made to the date of entry pursuant to that
certain Settlement Agreement between Plaintiffs and Defendant dated October __,
2016, in the County of New York, State of New York.

 

Defendant, Net Element Inc. is a Delaware corporation with an address at 3363 NE
163rd Street, Suite 705 North Miami Beach, Florida 33160.

 

This confession of judgment is for a debt justly due or to become due to the
Plaintiffs arising from the following facts:

 

Defendant is indebted to the Plaintiffs in the sum of _____________________
(which includes past due interest and principal) plus interest at the rate of
ten per cent (10%) per annum per that certain Settlement Agreement between
Plaintiffs and dated October __, 2016, in the County of New York, State of New
York. less any payment made to date of entry.

 

  NET ELEMENT, INC.         By:     Name:     Title:  

 

Sworn before me this

_____ day of October, 2016

 

______________________

Notary Public

 

 9 

 

 

EXHIBIT B

 

 

 10 

 

 



calcualtion of payments by NETE

 

Principal amount   2,288,667   to insert the right amount due Interest per
month   0.83%    interest per day   0.02778%   

 







   June   July   Aug   sep   Oct 1-20, 2016   Oct 21, 2016   Oct 21-31,2016  
Nov 1-10, 2016   Nov 11, 2016                                   Principal
repayment                            311,406             50,000 remaining
principal   2,288,667    2,288,667    2,288,667    2,288,667    2,288,667  
 1,977,261             1,927,261 interest on remaining principal   19,072  
 19,072    19,072    19,072    12,305         5,315    5,492   interest
payments                            88,594             total payment due      
                     400,000             50,000



 











   Nov 11-30, 2016   Dec 1-10, 2016   Dec 11, 2016   Dec 11-31, 2016   Jan 1-10,
2017   Jan 11, 2017   Jan 11-20, 2017   Jan 21, 2017   Jan 21-31,02017       
                           Principal repayment             50,000            
 50,000             remaining principal             1,877,261            
 1,827,261             interest on remaining principal   10,707    5,181       
 10597    5,046         4,912        5,403 interest payments                
                     47,251   total payment due             50,000            
 50,000         47,251  









 



   Feb 1-10, 2017   Feb 11, 2017   Feb 11-28, 2017   Mar 2017   Apr 1-20, 2017  
Apr 21, 2017   Apr 21-31, 2017   May 20, 2017   TOTAL                           
       Principal repayment        50,000                             1,777,261  
2,288,667 remaining principal        1,777,261                           
 1,777,261   interest on remaining principal   5,438         9,521    14,811  
 9,874         4,937    9,874   interest payments                          
 45,047         14,811   195,702 total payment due        50,000            
      45,047         1,792,071   2,484,369



 



 11 

